157 S.W.3d 762 (2005)
Timmothy Scot KERSTING, a minor, by his Next Friend, Dean Thomas KERSTING, and Dean Thomas Kersting, Individually, Respondents,
v.
Catherine HERTSEL, n/k/a Catherine R. Magallanes, Appellant.
No. ED 84115.
Missouri Court of Appeals, Eastern District, Division Four.
March 15, 2005.
Douglas R. Beach, St. Louis, MO, for appellant.
Benicia Ann Baker-Livorsi, St. Charles, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
Catherine Magallanes appeals from the judgment modifying a prior judgment of paternity and consent order. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).